EXHIBIT 10.7
 
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
UNDER THE WENDY’S/ARBY’S GROUP, INC.
AMENDED AND RESTATED 2002 EQUITY PARTICIPATION PLAN


 


NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made
as of _____________ __, 20__, by and between Wendy’s/Arby’s Group, Inc. (the
“Company”) and __________________ (“Award Recipient”):
 
WHEREAS, the Company maintains the Amended and Restated 2002 Equity
Participation Plan, as amended (as so amended, the “Plan”) under which the
Performance Compensation Subcommittee of the Company’s Board of Directors (the
“Committee”) may, among other things, award shares of the Company’s Common
Stock, $.10 par value (the “Common Stock”), to such eligible persons under the
Plan as the Committee may determine, subject to terms, conditions, or
restrictions as it may deem appropriate;


WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
a restricted stock award conditioned upon the execution by the Company and the
Award Recipient of a Restricted Stock Agreement setting forth all the terms and
conditions applicable to such award in accordance with Delaware law;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed as follows:
 
1. DEFINED TERMS:  Except as otherwise specifically provided herein, capitalized
terms used herein shall have the meanings attributed thereto in the Plan.
 
2. AWARD OF RESTRICTED SHARES: Subject to the terms of the Plan and this
Agreement, the Committee hereby awards to the Award Recipient a restricted stock
award (the “Restricted Stock Award”) on _____________ __, 20__ (the “Award
Date”), covering _______ shares of Common Stock (the “Restricted Shares”).
 
3. VESTING:  Subject to the Award Recipient’s continued service on the Board of
Directors of the Company,
 
3.1 One-half of the Restricted Shares (the “First Tranche Shares”) shall vest
and become nonforfeitable on the first anniversary of the Annual Meeting of
Stockholders for the calendar year in which the Award is granted (___________,
the “First Vesting Date”).
 
3.2 One-half of the Restricted Shares (the “Second Tranche Shares”) shall vest
and become nonforfeitable on the second anniversary of the Annual Meeting of
Stockholders for the calendar year in which the Award is granted (___________,
the “Second Vesting Date”).
 
3.3 Each of the First Vesting Date and Second Vesting Date may be referred to
herein as a “Vesting Date.”
 
 
 

--------------------------------------------------------------------------------

 
 
4. STOCK CERTIFICATES: The Restricted Shares shall be issued by the Company and
shall be registered in the Award Recipient’s name on the stock transfer books of
the Company promptly after the date hereof, but shall remain in the physical
custody of the Company or its designee (including by means of segregated account
on the books of the Company’s transfer agent) at all times prior to, in the case
of any particular Restricted Shares, the applicable Vesting Date.  As a
condition to the receipt of this Restricted Stock Award, the Participant shall
at the request of the Company deliver to the Company one or more stock powers,
duly endorsed in blank, relating to the Restricted Shares.
 
5. TRANSFERABILITY; RIGHTS AS STOCKHOLDER:  Prior to the vesting of a Restricted
Share, (i) such Restricted Share and the rights to dividends and interest
provided under this Agreement shall not be transferable by the Award Recipient
by means of sale, assignment, exchange, pledge, or otherwise; provided, however,
that the Award Recipient shall have the right to tender the Restricted Share for
sale or exchange with the Company's written consent in the event of any tender
offer within the meaning of Section 14(d) of the Securities Exchange Act of 1934
and (ii) unless and until such Restricted Share is forfeited pursuant to
Paragraph 6, the Award Recipient shall be entitled to all rights of a
stockholder of the Company, including the right to vote the Restricted Share;
provided that (i) non-cash dividends and distributions in respect of such
Restricted Share shall be held by the Company in escrow and paid to the Award
Recipient if and when the Restricted Share vests (and forfeited back to the
Company if it does not) and (ii) cash dividends paid in respect of such
Restricted Share shall be withheld by the Company and credited to an account on
the books of the Company (the “Dividend Account”), and paid to the Award
Recipient, along with interest thereon as described in the following sentence,
if and when the Restricted Share vests (and forfeited back to the Company if it
does not).  Each cash dividend credited to the Dividend Account shall earn
interest at a floating rate equal to five percent (5%) plus the Base Rate (the
aggregate rate referred to as the “Interest Rate”), with the initial Interest
Rate being established on the date of the first dividend payment in respect of
an unvested Restricted Share following the date hereof, and then subsequently
adjusted on the first day of each January, April, July and October
thereafter.  “Base Rate” shall mean the rate published on the applicable day (or
the preceding business day, if such day is not a business day) in the Wall
Street Journal for notes maturing three (3) months after issuance under the
caption "Money Rates, London Interbank Offered Rates (LIBOR)".  Interest shall
be calculated based on a 360 day year and credited for the actual number of days
elapsed.
 
6. AWARD RECIPIENT’S DEATH OR DISABILITY:  If the Award Recipient's service on
the Board of Directors of the Company terminates on account of the Award
Recipient’s death or total and permanent disability, the Restricted Stock Award,
to the extent not already vested, shall immediately vest.  Upon termination of
the Award Recipient's service on the Board of Directors of the Company for any
other reason, the Restricted Stock Award, to the extent not already vested,
shall be forfeited, unless otherwise determined by the Committee in its sole
discretion.
 
7. BENEFICIARY:  The Award Recipient may designate a beneficiary(ies) to receive
the stock certificates representing those Restricted Shares that become vested
and non-forfeitable upon the Award Recipient’s death. The Award Recipient has
the right to change such beneficiary designation at will.
 
 
 

--------------------------------------------------------------------------------

 
 
8. EFFECT OF CHANGE OF CONTROL:  Upon the occurrence of a Change of Control, any
unvested Restricted Shares shall be deemed to have become vested and
non-forfeitable as of immediately prior to the Change of Control.
 
9. 83(b) ELECTION:  The Award Recipient may make an election pursuant to
Section 83(b) of the Code in respect of the Restricted Shares.  The Award
Recipient shall timely notify the Company of such election and send the Company
a copy thereof.  The Award Recipient shall be solely responsible for properly
and timely completing and filing any such election.
 
10. IMPACT ON OTHER BENEFITS:  The value of the Restricted Stock Award (either
on the Award Date or at the time any Restricted Shares become vested and
non-forfeitable) shall not be includable as compensation or earnings for
purposes of any benefit or incentive plan offered by the Company or any of its
subsidiaries.
 
11. ADMINISTRATION:  The Committee shall have full authority and discretion
(subject only to the express provisions of the Plan) to decide all matters
relating to the administration and interpretation of this Agreement. All such
Committee determinations shall be final, conclusive, and binding upon the
Company, the Award Recipient, and any and all interested parties.
 
12. FUNDING:  Dividends and distributions with respect to Restricted Shares, and
interest credited thereon, payable under Section 5 of the Plan to any person,
shall be paid directly by the Company.  The Company shall not be required to
fund or otherwise segregate assets to be used for payment of these amounts under
the Plan, and all obligations of the Company with respect to such amounts under
the Plan shall remain subject to the claims of its general creditors.
 
13. RIGHT TO CONTINUED SERVICE AS A DIRECTOR:  Nothing in the Plan or this
Agreement shall confer on an Award Recipient any right to continue as a member
of the Board of Directors of the Company.
 
14. BOUND BY PLAN:  This Agreement shall be subject to the terms and conditions
of the Plan.  This Agreement may not in any way be amended, revised or
superceded without the Award Recipient’s written consent.
 
15. FORCE AND EFFECT:  The various provisions of this Agreement are severable in
their entirety.  Any determination of invalidity or unenforceability of any on
provision shall have no effect on the continuing force and effect of the
remaining provisions.
 
16. GOVERNING LAW:  This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without giving effect to
its conflict of laws principles.
 
17. SUCCESSORS:  This Agreement shall be binding and inure to the benefit of the
successors, assigns and heirs of the respective parties.
 
 
 

--------------------------------------------------------------------------------

 
 
18. NOTICE:  Unless waived by the Company, any notice to the Company required
under or relating to this Agreement shall be in writing and addressed to the
Secretary of the Company.
 
19. ENTIRE AGREEMENT:  This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing and duly signed
by the parties.  No waiver by either party of any default under this Agreement
shall be deemed a waiver of any later default.
 
20. SECTION 409A:  The awards under this Agreement are intended to be exempt
from Section 409A of the Code as short-term deferrals.
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
hereof.


WENDY’S/ARBY’S GROUP, INC.




By: ______________________________
Roland C. Smith
President and Chief Executive Officer


Award Recipient:




__________________________
[Name]